DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 26-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barthelet WO 2016/015923 in view of CN 102234125 (hereinafter “China”).
Regarding claim 26, Barthelet discloses a CCS sorbent (producing an adsorbent used for elimination of acidic carbon-containing molecules; abstract), comprising a support comprising an aluminum compound and an alkali (an alumina support comprising Na2O; abstract; paragraph [0047]), and an impregnated alkali salt (the alumina support is impregnated with at least one alkali metal salt = KOH; abstract; paragraphs [0017], [0038]; claim 6), wherein, the alkali composition of the support is at least about 3 wt. percent as M2O (the support has 6.5 wt. percent of Na2O; abstract; paragraph [0103]), and the impregnated alkali salt is at least about 5 wt. percent as M2O of the total sorbent (the impregnated alkali metal salt KOH, after the calcination K2O, is present from 1 to 60 wt. percent of a total adsorbent; abstract; paragraphs [0017], [0038], [0076], [0080], [0110]). Barthelet does not disclose wherein the alkali is a pseudo alkali aluminate. However, China discloses a pseudo alkali aluminate (a pseudo boehmite comprising at least one alkali metal, such as a pseudo boehmite from a potassium aluminate (a 
Barthelet and China do not expressly describe an order in which the first and second alkali compositions are impregnated on the support. However, present claim 26 is a product claim and the sequence of method steps of making the sorbet as a whole are product-by-process features. “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). 
Regarding claim 27, Barthelet and China, in combination, disclose the sorbent of claim 26, but Barthelet does not disclose wherein the pseudo alkali aluminate comprises potassium, sodium or both potassium and sodium. However, China discloses a pseudo alkali aluminate (a pseudo boehmite comprising at least one alkali metal, such as a pseudo boehmite from a potassium aluminate and sodium aluminate used alone; paragraphs [0006], [0018], [0057]). It would have been obvious to a person of ordinary skill in the art, at the time of the invention, to have modified the composition, as previously disclosed by Barthelet, in order to have provided wherein the pseudo alkali aluminate comprises potassium, sodium or both potassium and 
Regarding claim 28, Barthelet and China, in combination, disclose the sorbent of claim 26, but Barthelet does not disclose wherein the pseudo alkali aluminate comprises potassium and sodium. However, China discloses wherein a pseudo alkali aluminate comprises potassium and sodium (a pseudo boehmite comprising at least one alkali metal, such as a pseudo boehmite from a potassium aluminate and sodium aluminate used in combination (potassium and sodium); paragraphs [0006], [0018], [0057]). It would have been obvious to a person of ordinary skill in the art, at the time of the invention, to have modified the composition, as previously disclosed by Barthelet, in order to have provided wherein a pseudo alkali aluminate comprises potassium and sodium, as previously disclosed by China, for the benefit of using a pseudo boehmite comprising potassium and sodium as an efficient sorbent (China; abstract; paragraph [0041]).
Regarding claim 29, Barthelet and China, in combination, disclose the sorbent of claim 26, and Barthelet further discloses wherein the impregnated alkali salt comprises potassium (the alumina support is impregnated with at least one alkali metal salt = KOH; abstract; paragraphs [0017], [0038]; claim 6), sodium (sodium; paragraph [0038]) or both potassium and sodium (the formed support is impregnated with the at least one alkali metal salt, thus capable of having more than one alkali metal salts such as two alkali metal salts, wherein the at least one alkali metal salt is identical to Na or different from sodium such as potassium hydroxide = KOH; abstract; paragraphs [0014], [0017], [0030]-[0031], [0050], [0053], [0073]; claim 6).
Regarding claim 32, Barthelet and China, in combination, disclose the sorbent of claim 26, and Barthelet further discloses wherein the impregnated alkali salt is at least about 9 wt. percent as M2O (the impregnated alkali metal salt KOH, after calcination as K2O, is present .
Claim 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barthelet WO 2016/015923 in view of CN 102234125 as applied to claim 26 above, and further in view of Kanazirev US 5935894.
Regarding claim 30, Barthelet and China, in combination, disclose the sorbent of claim 26, and Barthelet further discloses wherein the impregnated alkali salt comprises potassium and sodium (the formed support is impregnated with the at least one alkali metal salt, thus capable of having more than one alkali metal salts such as two alkali metal salts, wherein the at least one alkali metal salt is identical to Na or different from sodium such as potassium hydroxide = KOH; abstract; paragraphs [0014], [0017], [0030]-[0031], [0050], [0053], [0073]; claim 6). Barthelet does not explicitly disclose wherein an impregnated alkali salt comprises both potassium and sodium. However, Kanazirev discloses wherein an impregnated alkali salt comprises both potassium and sodium (an alumina support is impregnated with an aqueous solution comprising a first alkaline metal salt = sodium acetate and a second alkali metal salt = potassium acetate; abstract; column 4, lines 61-62; column 6, lines 38-40). It would have been obvious to a person of ordinary skill in the art, at the time of the invention, to have modified the method, as previously disclosed by Barthelet, in order to have provided wherein an impregnated alkali salt comprises both potassium and sodium, as previously disclosed by Kanazirev, for the benefit of using a combination of two salts to improve adsorption capacity and display high surface area and crush strength (Kanazirev; column 2, lines 46-52; column 9, lines 63-67).
31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barthelet WO 2016/015923 in view of CN 102234125 as applied to claim 26 above, and further in view of Elliot US 2015/0008366.
Regarding claim 31, Barthelet and China, in combination, disclose the sorbent of claim 26, wherein the alkali composition of the support is at least about 8 wt. percent as M2O. However, Elliott discloses wherein an alkali composition of the support is at least about 8 wt. percent as M20 (an alumina support sorbent has 11.03 wt. percent Na2O loading; paragraph [0176]). It would have been obvious to a person of ordinary skill in the art, at the time of the invention, to have modified the method, as previously disclosed by Barthelet, in order to have provided wherein an alkali composition of the support is at least about 8 wt. percent as M2O, as previously disclosed by Elliott, for the benefit of achieving a sorbent with high selectivity for CO2 as well as having a long-term physical stability and adsorption capacity maintenance due to alkali species incorporated into a support (Elliot; paragraph [0089]).
Response to Arguments
Applicant's arguments filed 1/25/2021 have been fully considered but they are not persuasive.
Applicant argues that the prior art does not teach or suggest a sequence of process steps that would include an alkali composition on the support before the second alkali composition is impregnated on the support. In response, Barthelet and China do not expressly describe an order in which the first and second alkali compositions are impregnated on the support. However, present claim 26 is a product claim and the sequence of method steps of making the sorbet as a whole are product-by-process features. “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES A FIORITO whose telephone number is (571)272-9921.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571) 270-7875.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.